t c memo united_states tax_court k m la botica pharmacy inc et al petitioners v commissioner of internal revenue respondent docket nos filed date held petitioners’ motions to compel taking of a deposition under rule tax_court rules_of_practice and procedure denied dennis n brager and howard rosenblatt for petitioners ron s chun and angelique m neal for respondent ' cases of the following petitioners are consolidated herewith khaled ahmed docket no and khaled ahmed docket no -- - memorandum opinion nims judge this matter is before the court on petitioners’ motions filed pursuant to rule to compel taking of the deposition of hussein darwish unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to sections of the internal_revenue_code background the facts stated herein are as represented in papers submitted in connection with the parties’ discovery efforts and are taken as true solely for the purpose of deciding petitioners’ motions the petitioners in these consolidated cases are an individual khaled ahmed and a corporation solely owned by mr ahmed k m la botica pharmacy inc la botica mr ahmed is a licensed pharmacist in the state of california throughout the years at issue la botica was engaged in the business of operating pharmacies which sold prescription and over-the-counter medications and treatments mr ahmed is also alleged to have been involved in the operation of medical service clinics anda medical laboratory through various nominee entities at some time prior to march of respondent began an examination regarding the income taxes of mr ahmed and the related la botica corporation thereafter on date respondent issued a notice_of_deficiency with respect to la botica’s taxable_year the notice reflected a deficiency attributable in large part to a determination of unreported income and a penalty under sec_6663 on account of fraud then on date respondent issued to mr ahmed and his wife in their individual capacities notices of jeopardy_assessment pursuant to sec_6861 for the taxable years through sec_6861 provides for immediate_assessment of taxes in the event that the secretary believes assessment or collection of a deficiency will be jeopardized by delay in contesting this action mr ahmed subsequently filed a complaint in the u s district_court for the central district of california seeking judicial review of the jeopardy_assessment a hearing on the matter was held by the district_court judge in august of and culminated with oral findings_of_fact and conclusions of law wherein the court found and concluded that the assessment met the criteria of sec_7429 in connection with this proceeding hussein darwish filed an affidavit was called as a witness on behalf of respondent and was subjected to cross-- examination by counsel for mr ahmed mr darwish was employed by mr ahmed at la botica from august of until april of and his testimony related primarily to his experiences with q4e- mr ahmed’s business practices particularly mr ahmed’s purported dealings in cash and unauthorized use of others’ signatures also in august of respondent issued notices of deficiency to mr ahmed and his wife with respect to and for each year respondent determined tax deficiencies based on unreported income and penalties for the filing of fraudulent_returns the unreported income alleged by respondent for largely took the form of constructive dividends stemming from payment by la botica of mr ahmed’s personal expenses from imputed_interest on loans made by mr ahmed to la botica and from retention by mr ahmed of the proceeds of corporate checks cashed on his behalf at check cashing services for through the principal ground underlying the determined deficiencies was unreported cash sales by various clinics and pharmacies which respondent characterized as nominee entities or alter egos of mr ahmed following the filing of petitions with this court in response to each of the above notices of deficiency these cases were initially calendared for trial beginning on date the cases were later continued and outstanding discovery motions including motions to compel taking of mr darwish’s deposition were denied as moot at present the cases are set for the court’s date trial calendar and petitioners - - have once again filed motions to compel taking of mr darwish’s deposition to which are attached the notices of objection thereto that were previously served by respondent on petitioners it is these motions and objections which we consider in the instant memorandum opinion lastly we note that concurrently with certain of the tax proceedings detailed above a separate civil suit was pending against mr ahmed in california superior court on date mr darwish had filed a complaint naming as defendants mr ahmed la botica and various other entities the complaint contained causes of action for intentional concealment intentional misrepresentation conspiracy dissolution of corporation and accounting declaratory relief injunction and appointment of receiver the factual allegations made in the complaint parallel in many respects those underlying mr darwish’s affidavit and testimony in the jeopardy proceeding this civil suit was apparently settled out of court as the parties thereto requested that it be dismissed in january of discussion rule governs the taking of depositions of nonparty witnesses in instances where the parties cannot or will not agree - - to permit a consensual deposition specifically rule b sets forth the standards controlling the availability of this discovery device as follows the taking of a deposition of a nonparty witness under this rule is an extraordinary method of discovery and may be used only where a nonparty witness can give testimony or possesses documents or things which are discoverable within the meaning of rule b any matter which is not privileged and which is relevant to the subject matter involved in the pending case and where such testimony documents or things practicably cannot be obtained through informal consultation or communication rule a or by a deposition taken with consent of the parties rule if such requirements are satisfied then a deposition may be taken under this rule for example where a party is a member of a partnership and an issue in the case involves an adjustment with respect to such partnership or a party is a shareholder of an electing small_business_corporation as described in code sec_1371 prior to the enactment of the subchapter_s_revision_act_of_1982 and an issue in the case involves an adjustment with respect to such corporation the comments accompanying promulgation of the rule similarly reiterate that the new rule provides an extraordinary method of discovery which may be used only where the information sought cannot be obtained by informal consultation or by other discovery methods for example if the other requirements of the rule are satisfied a deposition might be taken under the rule in a case involving the tax_liability of a limited_partner who does not have access to the books_and_records of the partnership or where a bank or other person possesses records which are relevant to the tax_liability of a party and are otherwise unavailable t c in the instant proceeding petitioners assert that they are entitled to depose mr darwish on the following grounds - j- petitioner wishes to depose darwish to test the extent of his knowledge and his veracity with respect to the allegations he has previously made and to determine whether he claims to know of additional information regarding the issues in this case petitioners also wish to depose darwish to determine whether he has any information including the names of other potential witnesses who can shed light on the allegations he has made we however are satisfied that these reasons are insufficient in the circumstances of these cases to meet the standard imposed by rule for nonconsensual depositions first underlying rule is the principle that it provides for an extraordinary method of discovery and therefore should be available only where there exists a specific and compelling basis for its use the examples contained in the rule itself and in the above-gquoted comments support such an interpretation in each illustration given the requesting party was seeking specific and precise factual information essential to that party’s case conversely none of the examples was premised on an inchoate hope of uncovering some vaguely defined form of potentially useful information it follows that rule does not sanction fishing expeditions in a similar vein we are satisfied that rule is not intended to serve as a substitute for cross-examination at trial rule is an appropriate vehicle for obtaining particular information from the sole source where that information is likely to be found it does not afford an opportunity to question a --- - witness merely for the purpose of probing veracity and credibility as this court previously stated with disapproval in another proceeding involving rule it does not appear that any purpose would be served by deposing nick except to get nick’s testimony before the trial deblucia v commissioner 87_tc_804 hence we conclude that before the court will order a deposition pursuant to rule the requesting party must allege with a greater degree of specificity than has been shown in this proceeding the nature of the information sought and the grounds for the party’s belief that such will be forthcoming from a particular deponent here the first of petitioners’ reasons for deposing mr darwish to test the extent of his knowledge and his veracity amounts to little more than a request to cross-examine mr darwish before trial the second reason to determine whether mr darwish is aware of any further information or witnesses which can shed light on his allegations merely seeks to interrogate mr darwish generally in the imperfectly formed hope that something might turn up in addition from a practical standpoint we note that there exists even less justification for such unarticulated probing in the unique circumstances of this case than might be present in other scenarios petitioners have already had the opportunity to review the substance of mr darwish’s allegations in three forms --- - two of which entailed sworn statements mr darwish’s civil complaint his affidavit in the previous jeopardy proceeding and his testimony at the jeopardy trial have all served to alert petitioners of his claims regarding what took place at mr ahmed’s businesses even more importantly petitioners have in fact already been afforded a chance to cross-examine mr darwish under oath on matters such as mr ahmed’s cash dealings and unauthorized use of signatures these issues highly pertinent to the jeopardy_assessment will be equally relevant in the deficiency context lastly we observe that when the primary substantive guestions to be decided in the deficiency cases involve whether mr ahmed had unreported income and engaged in fraudulent behavior the essential information determinative of his tax_liability as well as of mr darwish’s veracity 1s within mr ahmed’s own knowledge and control for the above reasons petitioners’ motions to compel taking of mr darwish’s testimony will be denied to reflect the foregoing appropriate orders will be issued denying petitioners’ motions to compel taking of deposition of hussein darwish
